Title: To Alexander Hamilton from William Ellery, 9 April 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] April 9, 1792. “I have received your letter of the 21st. of this last month. As you are apprehensive that the expence of an hydrostatic balance for each of the Custom Houses would be found too great, I have no longer a wish for one. I have received two Thermometers covered with a common wrapper directed to me; but not attended by any letter. On the particular wrapper of one of the Thermometers is a direction to me, on the other is a direction to Zachariah Rhodes Esqr of Patuxet. There is I conceive a mistake in the last direction, and that the Thermometer with this superscription was intended for George Stillman Esqr. Surveyor for Pawcatuck, for I am informed Mr. Rhodes resigned his Offe. sometime ago, and a Letter I received from the Assist. Secry sometime agoe, gave me a reason to expect that two Thermometers would be sent to me, and one of them for Mr. Stillman. I wish to have this matter explained.…”
